Title: From George Washington to Daniel McCarty, 3 November 1797
From: Washington, George
To: McCarty, Daniel



Sir,
Mount Vernon 3 Novr 1797.

I shall preface this letter in answer to yours of yesterday, with a declaration as sincere as it is solemn, and that is, that if it was in my power, I would take no advantage of you in the proposed exchange of Lands; nor would I wish you to make a bargain with me that either you yourself, or your friends (such I mean as are competent

judges) should hereafter say was disadvantageous on your part: for be assured, I should derive no pleasure from a contract of which you might have just cause to complain.
Having made this declaration, it remains to be added, that both of us may err in the comparative value of our respective lands. You, perhaps, proceed upon what you conceive to be the present selling price of such lands as yours are, in this country; which, abstractedly is fair; but if I mistake not, Lands here are not only at a stand, but on the decline; while on the other hand, I go on a thorough conviction in my own mind, that such as I offer in exchange, and which in some instances I know, and in all believe, are of the first rate, will encrease. I form this opinion from analogous circumstances; for since I have been an actor for myself, Frederick and Berkeley counties were deemed much more remote—& in fact out of the inhabited world—than the Kanhawa is now: and lands which I then bought in the former at five pounds per hundred acres, and the highest (on account of small improvements) at twenty five pounds per hundd, I could now sell, very readily at five pounds an acre. But this is digressing from the point, and I will return to it again, after making one more observation which in my opinion, is litterally true & important—namely—that it is not the number of acres you receive in exchange for your land, that is to render that exchange valuable, there are a great many local considerations which must contribute to this. I aver, most seriously, that I wd not give my tract of 10,990 acres on the Kanhawa for 50,000 acres back of it, & adjoining thereto, nor for any 50,000 acres of the common land of the country, which I have seen, back from the water, & in one body. And I have no doubts but that the land immediately back of mine, might now be bought for half a dollar or less pr acre which, and on acct of the extensive range that cannot for a series of years be interrupted, renders these bottoms so extremely valuable.
In offering you three of my tracts on the Kanhawa, containing together 12,276 acres for your Sugarland tracts entire; I conceived I was by no means deficient in proposing an equivalent, especially, as these three tracts would have given you a boundary on the Rivers of near 25 miles, of the richest low grounds in that Ctry.
It is true and so I informed you, that I had never been on either of these tracts, and have only the Surveyors report, & other information on which to form my opinion of the quality of the Land.

They may be less, or they may be more valuable than the lower tract for ought I know to the contrary. Two reasons however, induced me to reserve the latter—1st a knowledge of the tract from my own inspection of it—and 2dly because it was the lowest on that River, and not more than 3 miles from Mount Pleasant. A Place which must, as soon as tranquillity is perfectly restored, be of considerable importance from its situation at the junction of two extensive Rivers running in different directions through so large and fertile a tract of country.
This letter is written more with a view to exculpate myself from any suspicion which might arise, of my not meaning to offer you an equivalent for your land, than from any expectation I entertain of our coming to a bargain; for it can hardly be supposed that I would allow the whole of my lands to be picked, whilst the most valuable part of yours (or your sons) is reserved. If however, upon reconsidering the matter you should be disposed to let the Island go with, and become part of the exchanged Lands, I will, on my part ⟨(⟩as you have expressed a wish to make an exchange) consent to part with my lower tract on the Kanhawa also; and if there is any likelihood of our agreeing on a just proportion of quantity, and value of my land for yours, I would, on some early day which you may name (before the weather gets cold) ride up with you and your son (for I shd like that he should be perfectly satisfied before hand, with whatever is done) and look at your Loudoun Lands; having at present not the least knowledge of the quality of them, neither from Investigation or information; and because, which I frankly declare to you previously that it is not a trifling consideration that wd induce me to part with my lower tract on the Kanhawa with the situation, local advantages quality and value of which, I have formed an opinion—not from information—but from my own accurate view; having been on it three or four days and traveled from ⟨illegible⟩ the whole of the bottom.
Your answer to this letter will at once decide whether there be any prospect of our bargaining, or not; and I should thank you for giving it to me as soon as it is conven[ien]t. I am—Sir, Your most obt Hble Servt

Go: Washington

